 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4851 
 
AN ACT 
To provide a temporary extension of certain programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Continuing Extension Act of 2010. 
2.Extension of unemployment insurance provisions 
(a)In general 
(1)Section 4007 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(A)by striking April 5, 2010 each place it appears and inserting June 2, 2010; 
(B)in the heading for subsection (b)(2), by striking april 5, 2010 and inserting june 2, 2010; and 
(C)in subsection (b)(3), by striking September 4, 2010 and inserting November 6, 2010. 
(2)Section 2002(e) of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended— 
(A)in paragraph (1)(B), by striking April 5, 2010 and inserting June 2, 2010; 
(B)in the heading for paragraph (2), by striking april 5, 2010 and inserting june 2, 2010; and 
(C)in paragraph (3), by striking October 5, 2010 and inserting December 7, 2010. 
(3)Section 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended— 
(A)by striking April 5, 2010 each place it appears and inserting June 2, 2010; and 
(B)in subsection (c), by striking September 4, 2010 and inserting November 6, 2010. 
(4)Section 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking September 4, 2010 and inserting November 6, 2010. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (C), by striking and at the end; 
(2)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)the amendments made by section 2(a)(1) of the Continuing Extension Act of 2010; and. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Temporary Extension Act of 2010 (Public Law 111–144). 
3.Extension and improvement of premium assistance for COBRA benefits 
(a)Extension of eligibility periodSubsection (a)(3)(A) of section 3001 of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), as amended by section 3(a) of the Temporary Extension Act of 2010 (Public Law 111–144), is amended by striking March 31, 2010 and inserting May 31, 2010. 
(b)Rules relating to 2010 extensionSubsection (a) of section 3001 of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), as amended by section 3(b) of the Temporary Extension Act of 2010 (Public Law 111–144), is amended by adding at the end the following: 
 
(18)Rules related to April and May 2010 extensionIn the case of an individual who, with regard to coverage described in paragraph (10)(B), experiences a qualifying event related to a termination of employment on or after April 1, 2010 and prior to the date of the enactment of this paragraph, rules similar to those in paragraphs (4)(A) and (7)(C) shall apply with respect to all continuation coverage, including State continuation coverage programs.. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of section 3001 of division B of the American Recovery and Reinvestment Act of 2009. 
4.Increase in the Medicare physician payment updateParagraph (10) of section 1848(d) of the Social Security Act, as added by section 1011(a) of the Department of Defense Appropriations Act, 2010 (Public Law 111–118) and as amended by section 5 of the Temporary Extension Act of 2010 (Public Law 111–144), is amended— 
(1)in subparagraph (A), by striking March 31, 2010 and inserting May 31, 2010; and 
(2)in subparagraph (B), by striking April 1, 2010 and inserting June 1, 2010. 
5.EHR clarification 
(a)Qualification for clinic-based physicians 
(1)MedicareSection 1848(o)(1)(C)(ii) of the Social Security Act (42 U.S.C. 1395w–4(o)(1)(C)(ii)) is amended by striking setting (whether inpatient or outpatient) and inserting inpatient or emergency room setting. 
(2)MedicaidSection 1903(t)(3)(D) of the Social Security Act (42 U.S.C. 1396b(t)(3)(D)) is amended by striking setting (whether inpatient or outpatient) and inserting inpatient or emergency room setting. 
(b)Effective dateThe amendments made by subsection (a) shall be effective as if included in the enactment of the HITECH Act (included in the American Recovery and Reinvestment Act of 2009 (Public Law 111–5)). 
(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 
6.Extension of use of 2009 poverty guidelinesSection 1012 of the Department of Defense Appropriations Act, 2010 (Public Law 111–118), as amended by section 7 of the Temporary Extension Act of 2010 (Public Law 111–144), is amended by striking March 31, 2010 and inserting May 31, 2010. 
7.Extension of national flood insurance program 
(a)ExtensionSection 129 of the Continuing Appropriations Resolution, 2010 (Public Law 111–68), as amended by section 8 of Public Law 111–144, is amended by striking by substituting and all that follows through the period at the end and inserting by substituting May 31, 2010, for the date specified in each such section.. 
(b)Effective dateThe amendments made by subsection (a) shall be considered to have taken effect on February 28, 2010. 
8.Compensation and ratification of authority related to lapse in highway programs 
(a)Compensation for Federal employeesAny Federal employees furloughed as a result of the lapse in expenditure authority from the Highway Trust Fund after 11:59 p.m. on February 28, 2010, through March 2, 2010, shall be compensated for the period of that lapse at their standard rates of compensation, as determined under policies established by the Secretary of Transportation. 
(b)Ratification of essential actionsAll actions taken by Federal employees, contractors, and grantees for the purposes of maintaining the essential level of Government operations, services, and activities to protect life and property and to bring about orderly termination of Government functions during the lapse in expenditure authority from the Highway Trust Fund after 11:59 p.m. on February 28, 2010, through March 2, 2010, are hereby ratified and approved if otherwise in accord with the provisions of the Continuing Appropriations Resolution, 2010 (division B of Public Law 111–68). 
(c)FundingFunds used by the Secretary to compensate employees described in subsection (a) shall be derived from funds previously authorized out of the Highway Trust Fund and made available or limited to the Department of Transportation by the Consolidated Appropriations Act, 2010 (Public Law 111–117) and shall be subject to the obligation limitations established in such Act. 
(d)Expenditures from Highway Trust FundTo permit expenditures from the Highway Trust Fund to effectuate the purposes of this section, this section shall be deemed to be a section of the Continuing Appropriations Resolution, 2010 (division B of Public Law 111–68), as in effect on the date of the enactment of the last amendment to such Resolution. 
9.Satellite Television Extension 
(a)Amendments to section 119 of title 17, United States Code 
(1)In generalSection 119 of title 17, United States Code, is amended— 
(A)in subsection (c)(1)(E), by striking April 30, 2010 and inserting May 31, 2010; and 
(B)in subsection (e), by striking April 30, 2010 and inserting May 31, 2010. 
(2)Termination of licenseSection 1003(a)(2)(A) of Public Law 111–118 is amended by striking April 30, 2010, and inserting May 31, 2010. 
(b)Amendments to Communications Act of 1934Section 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended— 
(1)in paragraph (2)(C), by striking April 30, 2010 and inserting May 31, 2010; and 
(2)in paragraph (3)(C), by striking May 1, 2010 each place it appears in clauses (ii) and (iii) and inserting June 1, 2010. 
10.Extension of small business loan guarantee program 
(a)AppropriationThere is appropriated, out of any funds in the Treasury not otherwise appropriated, $80,000,000, for an additional amount for Small Business Administration—Business Loans Program Account, to remain available until expended, for the cost of fee reductions and eliminations under section 501 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 151) and loan guarantees under section 502 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 152), as amended by this section: Provided, That such costs shall be as defined in section 502 of the Congressional Budget Act of 1974. 
(b)Extension of sunset dateSection 502(f) of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 153) is amended by striking April 30, 2010 and inserting May 31, 2010. 
11.Sense of the Senate regarding a value added taxIt is the sense of the Senate that the Value Added Tax is a massive tax increase that will cripple families on fixed income and only further push back America’s economic recovery and the Senate opposes a Value Added Tax. 
12.Determination of budgetary effects 
(a)In generalThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
(b)Emergency Designation for Congressional EnforcementThis Act, with the exception of section 4, is designated as an emergency for purposes of pay-as-you-go principles. In the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
(c)Emergency Designation for Statutory PAYGOThis Act, with the exception of section 4, is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
